Exhibit 10.15

﻿

﻿

LIFEPOINT HEALTH

Deferred Compensation Plan

﻿

Amended and Restated

Effective January 1, 2016

﻿

I.NAME AND PURPOSE

LifePoint Health, Inc. (the “Company”) hereby amends and restates the LifePoint
Hospitals Deferred Compensation Plan and changes its name to the “LifePoint
Health Deferred Compensation Plan” (the “Plan”).  The Company maintains the Plan
to provide for deferred compensation for certain employees and other service
providers of the Company and its Affiliates and to attract and retain persons of
outstanding competence. The Plan is an unfunded plan of deferred compensation
providing benefits on an individual account basis. The Plan is intended
generally to cover a select group of management or highly compensated employees,
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and is
intended to be exempt from Parts 2, 3 and 4 of Title I of ERISA. The Plan shall
continue indefinitely until it is terminated by an amendment permissible under
Section 7.3.

The Plan is established and maintained by the Company in a manner intended to be
consistent with the requirements of section 409A of the Code and Treasury
Regulations promulgated thereunder so that compensation income is deferred until
the time of inclusion that is elected or otherwise specified herein.  The Plan
shall be operated in compliance with section 409A of the Code and Treasury
Regulations promulgated thereunder.

II.DEFINITIONS

When used in this Plan, the following terms will have the meanings set forth
below:

2.1“Account” means the bookkeeping entry maintained on the books of the Company
to account for credits of deferred compensation and other amounts specified
under Article III. The Account shall not be connected to any particular fund or
asset.

2.2“Affiliate” means any subsidiary of the Company or any other business entity
that is substantially owned or controlled by the Company, directly or
indirectly.

2.3“Beneficiary” means the individual or individuals designated pursuant to
Section 6.4; provided, however, that if a Participant is married at the time of
death, the Participant’s spouse shall be the Beneficiary unless the spouse has
consented in writing and in accordance with procedures established by the
Committee to the designation of another Beneficiary.

2.4“Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------

 

 

2.5“Change in Control” means a “change in control event” of the Company as
described in the default definition in section 1.409A-3(i)(5) of the Treasury
Regulations. 

2.6“Code” means the Internal Revenue Code of 1986, as amended.

2.7“Committee” means the committee that is designated by the Board as the
“compensation committee” or otherwise designated to administer the Plan;
provided that in the absence of a compensation committee or a designation of a
committee for this purpose, the full Board shall be the Committee.  The
Committee may delegate some or all of its administrative authority to a person
or committee. After the occurrence of a Change in Control, the members of the
Committee shall continue to be the individuals who were Committee members
immediately prior to the Change in Control. 

2.8“Company” means LifePoint Health, Inc. and any successor.

2.9“Contribution” means an amount that is credited to a Participant’s Account as
the result of a Deferral election pursuant to Section 3.2 or as the result of
amounts credited by the Company pursuant to Section 3.3. A Contribution may, but
need not, be represented by a deposit by the Company to a grantor trust or fund
established by the Company to satisfy its liabilities hereunder.

2.10“Deferral” means a portion of a Participant’s compensation and/or bonus
earned in a certain period that a Participant has elected to receive at a later
date pursuant to the terms of this Plan.

2.11“Deferred Matching Contribution” means a matching contribution made by the
Company pursuant to Section 3.3(b).

2.12“Disability” means that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Participant’s employer.

2.13“Eligible Individual” means an employee or service provider who satisfies
the eligibility requirements of Section 3.1.

2.14“Entry Date” means July  1st or January 1st.

2.15“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.16 “Participant” means an Eligible Individual who is credited with an
allocation to an Account or has made a Deferral election pursuant to Section
3.2.





2

--------------------------------------------------------------------------------

 

 

2.17“Plan Year” means the 12-consecutive-month period beginning on January 1 of
each year.

2.18“Retirement Plan” means the LifePoint Health, Inc. Retirement Plan, as it
may be amended from time to time.

2.19“Separation from Service” means a  “separation from service” with the
Company and its Affiliates pursuant to the default definition in section
1.409A-1(h) of the Treasury Regulations.

2.20“Year of Service” means a “Year of Service” as defined under the Retirement
Plan, which definition shall be incorporated hereunder by reference.

III.ELIGIBILITY AND BENEFIT ACCRUALS

3.1Eligibility. Eligibility for participation in the Plan is limited to service
providers of the Company and its Affiliates who are: (i) members of a select
group of management or highly compensated employees of the Company or its
Affiliates, within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, or individuals who are providing services to the Company or its
Affiliates as independent contractors, and (ii) designated by the Committee to
participate in this Plan. The designation by the Committee shall be deemed to be
irrebuttable evidence that such individual is for all purposes a member of a
select group of management and highly compensated employees. Individuals who
satisfy the eligibility criteria set forth above shall become Eligible
Individuals on the Entry Date immediately following the date such criteria is
satisfied.

3.2Participant Deferral Elections.   Eligible Individuals may make Deferral
elections in accordance with the procedures described herein.

(a)In General.  Except as otherwise provided in this Section 3.2, Deferral
elections will be effective for the Plan Year that next follows the date of the
election, and must be submitted to the Committee no later than December 31 of
the year immediately prior to the Plan Year to which the election applies.  A
Participant’s election may be changed at any time prior to the last permissible
date for making the election as permitted in this Section 3.2, and shall
thereafter be irrevocable.  Unless stated otherwise in a Deferral election that
is authorized by the Committee, Deferral elections shall expire at the end of
each Plan Year and a new Deferral election shall be required for each succeeding
Plan Year.

(b)Initial Eligibility.  An individual who is newly eligible to participate in
the Plan may make a Deferral election prior to his or her Entry Date that
applies to compensation paid for services to be provided on or after
the individual’s Entry Date and is effective for the Plan Year (or portion
thereof) in which such Entry Date occurs.

(c)Special Elections.   The Company may permit Eligible Individuals to make the
following special elections in its complete and absolute discretion.



3

--------------------------------------------------------------------------------

 

 



(i) Pursuant to the terms of Treas. Reg. §1.409A-2(a)(5), if an Eligible
Individual is granted a right to receive compensation in a subsequent year,
subject to a condition that he or she continue to provide services for the
Company for at least 12 months from the date such right is granted in order to
avoid forfeiture of such right, the Eligible Individual may make an election to
defer such compensation at any time within 30 days of the date he or she is
granted the right to such compensation, provided the election is made at least
12 months prior to the earliest date at which the forfeiture condition could
lapse.

(ii)Pursuant to the terms of Treas. Reg. §1.409A-2(a)(7), an Eligible Individual
may be permitted to make an election at any time within 30 days after the date
the Eligible Individual first becomes eligible to participate in the Plan;
provided, however, that such election shall apply only with respect to
compensation paid for services to be performed after the election.

(iii)Pursuant to the terms of Treas. Reg. §1.409A-2(a)(8), if an Eligible
Individual is granted performance-based compensation (as defined in Treas. Reg.
§1.409A-1(e)), he or she may make an election to defer such performance-based
compensation at any time on or before the date that is six months before the end
of the performance period or such longer period as may be established by the
Committee; provided, however, that the Eligible Individual performs services
continuously from the later of (A) the beginning of the performance period or
(B) the date the performance criteria are established through the date an
election is made, and provided further that in no event may an election to defer
performance-based compensation be made after such compensation has become
readily ascertainable.

 (d)Limitations on the Amount of Elections.  An Eligible Individual may make a
Deferral election described in this Section 3.2 to defer the receipt of up to
50% of his or her annual base compensation that is paid through regular periodic
payroll during each Plan Year. In addition, an Eligible Individual may defer the
receipt of up to 85% of any non-equity performance-based compensation (as
defined in Treas. Reg. §1.409A-1(e)) or year-end bonus to be paid with respect
to a Plan Year, and up to 100% of any restricted stock units (provided, and only
to the extent that, the award agreement for such restricted stock units permits
a Deferral).  The amount of a Deferral election shall be stated either as a
dollar amount or a percentage of a Participant’s cash compensation, except as
otherwise provided by the Committee. A Deferral election with respect to a bonus
or performance-based compensation (as defined in Treas. Reg. §1.409A-1(e)) may
be stated as an amount over a dollar threshold (e.g., 10% over $50,000).  A
Deferral election with respect to any award of restricted stock units pursuant
to any equity-based long-term incentive plan maintained by the Company may be
stated as a dollar amount or as a number of restricted stock units.

(i)Unless otherwise specified in a Deferral election that is authorized by the
Committee, the Company shall withhold the amount elected pro rata from each
payroll period while the election is in effect.





4

--------------------------------------------------------------------------------

 

 

(ii)Deferrals will be withheld from a Participant’s compensation in accordance
with the Participant’s written Deferral elections.  The Company will withhold
from that portion of a Participant’s compensation that is not deferred, in a
manner determined by the Committee, applicable withholding and other taxes
applicable to any Deferrals or Company Contributions.

(e)All elections made pursuant to this Plan will be made in accordance with the
procedures prescribed by the Committee, and must be timely communicated to the
Committee.

3.3Company Contributions.  

(a)The Company may in its discretion make a Contribution to be credited to the
Account of any or all Participants and/or Eligible Individuals, or may make
Contributions only to those Participants who made a Deferral election for such
Plan Year. Unless otherwise specified by the Company and except as provided in
subsection (b) below, Company Contributions shall be effective as of the last
day of each Plan Year and shall be allocated to Accounts of Eligible Individuals
who are employed or providing services on the last day of the Plan Year. 

(b)Notwithstanding any other provision to the contrary, the Company may make a
Deferred Matching Contribution to the Accounts of those Participants designated
by the Committee, in an amount equal to a percentage of all or a portion of a
Participant’s Deferrals for such Plan Year, as determined by the Committee in
its sole discretion, provided that no Deferred Matching Contributions will be
made with respect to any Deferrals of base compensation and/or bonus earned, or
restricted stock units granted, in any Plan Year in which the Company suspends
matching contributions to the Company’s qualified retirement plans.  Deferred
Matching Contributions made with respect to a Participant’s Deferral of base
compensation and/or bonus to be paid for the applicable Plan Year shall be
effective as of the first day of the applicable Plan Year.  Deferred Matching
Contributions made with respect to a Participant’s Deferral of restricted stock
units granted in the applicable Plan Year shall be effective as of the date the
Participant’s Deferral election is effective.  The Committee may impose any
additional terms and conditions that are not inconsistent with the Plan on such
Deferred Matching Contributions as the Committee shall determine in its sole
discretion, including but not limited to additional eligibility criteria.

(c)All elections with respect to the time and form of payment made regarding
Deferrals of base compensation and/or bonus (as applicable) for a Plan Year
pursuant to Section 5.1 will apply to all Company Contributions applicable to
the same Plan Year, which, for the avoidance of doubt, includes Deferred
Matching Contributions which relate to deferred restricted stock units granted
during such Plan Year regardless of when a Participant makes an election to
defer such restricted stock units.



5

--------------------------------------------------------------------------------

 

 



(d)Pursuant to the Company’s ability to make contributions to the Plan, the
Company may in its sole and absolute discretion make a special Contribution to
restore amounts that otherwise would have been made to the Retirement Plan as
matching contributions (the “Restoration Match”) to be credited to the Accounts
of Eligible Individuals or Participants described in this Section 3.3(d).
Participants eligible to receive such Restoration Match shall be those
Participants (i) who are in salary grades E47-E55 or who are hospital chief
executive officers, (ii) whose matching contributions to the Retirement Plan are
restricted under the application of section 401(a)(17) of the Code, (iii) who
contributed the maximum amount to the Retirement Plan allowable under Section
5.1(a)(2) of the Retirement Plan and (iv) who were employed on the day of the
Restoration Match contribution; provided, however, that the Company reserves the
right to change this criteria in its sole and absolute discretion. The
Restoration Match shall generally be in an amount equal to the uniform
percentage formula for matching contributions that is determined by the Company
to be made to the Retirement Plan for such plan year, multiplied by a
Participant’s “Considered Compensation” (as defined in the Retirement Plan, but
without application of section 401(a)(17) of the Code) contributed by the
Participant to the Retirement Plan and this Plan, reduced by any matching
contributions allocated to the Participant’s Retirement Plan account for such
plan year.  No Participant shall have the right to a Restoration Match, and the
Company in its sole and absolute discretion may at any time modify the terms of
the Restoration Match or eliminate the Restoration Match entirely.
Notwithstanding anything herein to the contrary, the Restoration Match shall be
administered and applied in a manner consistent with the requirements of section
409A of the Code and section 1.409A-2(a)(9) of the Treasury Regulations.

3.4Benefit Accruals. The calculation of a Participant’s benefit accrued under
this Plan shall be made solely by reference to the value of the Participant’s
Account. Distributions pursuant to Article IV shall be based upon the value of
the Participant’s Account, as adjusted for contributions, earnings, losses and
prior distributions and for any administrative expenses or taxes charged
thereto.

3.5Vesting.  

(a)Participant Deferrals are 100% vested and nonforfeitable at all times. 



6

--------------------------------------------------------------------------------

 

 



﻿

(b)Deferred Matching Contributions are fully vested and nonforfeitable when they
are credited to the Participant’s Account, provided, however, that (i) all
Deferred Matching Contributions (adjusted for earnings and losses) that are made
with respect to any Deferrals of base compensation and/or bonus earned, or
restricted stock units granted, in any Plan Year in which the Company suspends
matching contributions to the Company’s qualified retirement plans shall be
forfeited; (ii) a Participant who voluntarily terminates employment within six
(6) months after the Participant’s most recent deferral election will forfeit
the most recent Deferred Matching Contribution, and (iii) a Participant will
forfeit all Deferred Matching Contributions if (A) the Participant’s employment
is terminated for “cause,” or (B) within one (1) year after the Participant’s
voluntary termination of employment, the Participant violates the
nonsolicitation agreement between the Participant and the Company on the
Participant’s deferral election form. For purposes of this Plan, “cause” means
(x) any action by the Participant constituting fraud, self-dealing,
embezzlement, or dishonesty in the course of his or her employment, or (y) the
conviction of the Participant of a crime involving moral turpitude or any
felony.

(c)Company Contributions other than Deferred Matching Contributions shall become
vested and nonforfeitable based on a Participant’s Years of Service according to
the following schedule:

﻿

Years of  Service

Percent Vested

Less than 2

0%

2 or more

100%

Notwithstanding the foregoing, all Accounts shall be fully vested upon a Change
in Control of the Company.

IV.EARNINGS

4.1Earnings. Earnings, gains and losses shall be credited to each respective
Account in accordance with the hypothetical investment experience of any
investment funds that are designated for the Plan by the Committee. Such
investment funds (e.g., mutual funds, pooled funds, corporate- owned life
insurance arrangements or any other arrangements, which may include fixed income
funds) may be selected and designated by the Committee from time to time in its
sole discretion. Participants may direct the investment of their Accounts in
such investment funds in accordance with such procedures as the Committee may
adopt from time to time. Each Participant’s Account shall be credited as of each
valuation date with income, gains or losses corresponding to the investment
performance of the funds selected by that Participant.



7

--------------------------------------------------------------------------------

 

 



﻿

(a)The sole purpose of the investment funds is to determine the appropriate
earnings credit for Participants’ Accounts, the value of which is the basis for
determining the benefits payable hereunder. Participants shall have no interest
whatsoever in any investment fund or any asset thereof. The Company shall be
under no duty to question any direction of a Participant with respect to the
investment, retention or disposition of investments selected by the Participant.
The Company shall be under no liability for any loss of any kind that may result
by reason of any action taken in accordance with the directions of the
Participant, or by reason of any failure to act because of the absence of any
such directions.

(b)If a Participant gives no instructions with respect to the investment of his
or her Account, the Committee shall determine earnings on the Participant’s
Account pursuant to a default investment selected by the Committee.

(c)If the Committee does not designate one or more investment funds for the
investment of Plan Accounts, Accounts shall accrue earnings at a crediting rate
established in the sole and absolute discretion of the Committee; provided,
however, that such rate shall be a reasonable interest rate determined in
accordance with Treas. Reg. § 31.3121(v)(2)-1(d)(2).

 4.2No Warranties.  Neither the Board nor the Company warrants or represents in
any way that the value of each Participant’s Accounts will increase and not
decrease.  Each Participant assumes all risk in connection with any change in
such value.

V.BENEFIT ELECTIONS AND DISTRIBUTIONS

5.1Benefit Elections.

(a)Commencement of Distribution.  Except as required by Section 5.5,
distributions shall be made as soon as administratively feasible following the
event (i.e., Separation from Service, Disability or death) or date selected by a
Participant at the time of a Deferral election.  If no event or date is selected
by a Participant at the time of a Deferral election, then distributions shall be
made as soon as administratively feasible following Separation from
Service.  The Company is not required to allow a Participant to elect a time of
distribution other than Separation from Service.

(b)Form of Distribution.  Distributions shall be in the form of a single lump
sum or in such other form selected by the Participant at the time of the
Deferral election.  If a Participant does not select a form of payment at the
time of a Deferral election, then distributions shall be in the form of a single
lump sum.  The Company is not required to allow a Participant to elect a form of
distribution other than single lump sum.



8

--------------------------------------------------------------------------------

 

 



﻿

(c)Election Changes.  Notwithstanding anything herein to the contrary, to the
extent allowed by the Committee a Participant may elect to delay a payment or
change the form of payment if (i) the election does not take effect until at
least 12 months after the date on which the election is made, (ii) in the case
of an election related to a payment not made upon Disability, death or an
unforeseeable emergency, the payment with respect to which such election is made
is deferred for a period of five years from the date such payment would
otherwise have been made and (iii) any election related to a payment to be made
upon a specified time may not be made less than 12 months prior to the date of
the first scheduled payment under the prior election.

5.2Payments to Beneficiaries. Should a Participant die prior to receiving a
distribution of his or her entire Account balance, his or her remaining Account
balance shall be paid in a single sum to his or her Beneficiary(ies) as soon as
administratively feasible.

5.3Right of Offset.  To the extent permissible under section 409A of the Code,
the Company may offset from a Participant’s Account an amount for any damages
sustained by the Company or its Affiliates arising out of Participant’s fraud,
theft, or embezzlement of assets owned by the Company or its Affiliates.
Further, to the extent permissible under section 409A of the Code, the Company
may offset from a Participant’s Account amounts required for satisfaction of the
Participant’s debt to the Company or Affiliate that is incurred in the ordinary
course of Participant’s employment, provided that the offset shall occur at the
same time and same amount that the debt would otherwise be due and payable by
the Participant and shall not exceed $5,000 in any year.  Any such offsets will
reduce the value of the Participant’s Account and reduce the amount of benefits
otherwise payable to the Participant.

5.4Financial Hardship. In the case of an unforeseeable emergency, a Participant
may apply to the Committee for withdrawal from his or her Accounts to the extent
necessary to satisfy the emergency need. For purposes of this Plan, the term
“unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

(a)Withdrawals for an unforeseeable emergency may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

(b)The Committee shall have full and complete discretion to consider and make a
determination concerning a request for a hardship withdrawal. The Committee is
also entitled to reasonably rely upon the representations of a Participant
concerning his qualification for a hardship withdrawal. All decisions of the
Committee shall be final, binding and conclusive.





9

--------------------------------------------------------------------------------

 

 

(c)In the event of a Participant’s distribution as a result of an unforeseeable
emergency hereunder or hardship distribution pursuant to Treas. Reg. §
1.401(k)-1(d)(3) from a plan sponsored by the Company or its Affiliates, any
deferral elections for such Participant under this Plan shall be
canceled.  After such cancellation the Participant shall not be permitted to
make another deferral election under this Plan until the annual election period
that ends more than six months after such distribution(s).

5.5Required Delay.  Notwithstanding the applicable provisions of this Plan
regarding timing of distribution of payments, the following special rules shall
apply in order for this Arrangement to comply with section 409A of the Code: (i)
to the extent the Participant is a “specified employee” (as defined under
section 409A of the Code) at the time of the Participant’s Separation from
Service and to the extent such applicable provisions of section 409A of the Code
and the regulations thereunder require a delay of such distributions by a
six-month period after the date of the Participant’s Separation from Service, no
such distribution shall be made prior to the date that is six months after the
date of the Participant’s Separation from Service, and (ii) any such delayed
payments shall be paid to the Participant in a single lump sum within ten
business days after the end of the six-month delay.

VI.ADMINISTRATION

6.1Administration Committee. This Plan shall be administered by the Committee.
The Committee shall have full discretionary power and authority to interpret,
construe and administer this Plan and the Committee’s interpretations and
constructions thereof, and actions thereunder, including the amount or recipient
of the payment to be made from this Plan, shall be binding and conclusive on all
persons for all purposes.

6.2Funding. All benefits payable hereunder shall be unfunded for purposes of
section 83 of the Code and Title I of ERISA. The Plan constitutes a mere promise
by the Company to make benefit payments in the future.

(a)The Company may, in its sole discretion (except as required by the Section
6.2(b)) establish a trust (the “Trust”) as a reserve for the benefits payable
hereunder and for the purposes stated in the Trust instrument. The Company shall
be the grantor of the Trust and the Trust shall be established for the benefit
of the Participants herein and, in the case of the insolvency or bankruptcy of
the Company, for the benefit of the general creditors of the Company. To the
extent that the Participants’ benefits are not paid from the Trust, such
benefits shall be paid from the general assets of the Company. The Participants
shall have no funded, secured or preferential right to payment hereunder, but
rather shall at all times have the status of a general unsecured creditor.

(b)Coincident with or immediately prior to the occurrence of a Change in
Control, the Company shall establish, if not previously established, and shall
fully fund the Trust in an amount that is adequate to pay all benefits due
hereunder upon the Change in Control.



10

--------------------------------------------------------------------------------

 

 



﻿

6.3Claims Procedure.  Prior to or upon becoming entitled to receive a benefit
hereunder, a Participant or his or her Beneficiary (“Claimant”) shall request
payment of such benefits at the time and in the manner prescribed by the
Committee. The Committee may direct payment of benefits without requiring the
filing of a claim therefore, if the Committee has knowledge of such Claimant’s
whereabouts. The Committee shall provide adequate notice in writing as
prescribed pursuant to paragraph (b) below to any Claimant whose claim for
benefits under the Plan has been denied.

(a)Such notice must be sent within 90 days of the date the claim is received by
the Committee unless special circumstances require an extension of time for
processing the claim. Such extension shall not exceed 90 days and no extension
shall be allowed unless, within the initial 90-day period, the Claimant is sent
an extension notice indicating the special circumstances requiring the extension
and specifying a date by which the Committee expects to render its decision.

(b)The Committee’s notice of denial to the Claimant shall set forth the
following:

(i)the specific reason or reasons for the denial;

(ii)specific references to pertinent Plan provisions on which the Committee
based its denial;

(iii)a description of any additional material and information needed for the
Claimant to perfect his or her claim and an explanation of why the material or
information is needed;

(iv)a statement that the Claimant may request a review upon written application
to the Committee, review pertinent Plan documents, and submit issues and
comments in writing;

(v)a statement that any appeal of the Committee’s adverse determination must be
made in writing to the Committee within 60 days after receipt of the Committee’s
notice of denial of benefits, and that failure to appeal the action to the
Committee in writing within the 60-day period will render the Committee’s
determination final, binding and conclusive; and

(vi)the address of the Committee to which the Claimant may forward his or her
appeal.



11

--------------------------------------------------------------------------------

 

 



﻿

(c)If the Claimant should appeal to the Committee, the Claimant or a duly
authorized representative may submit, in writing, whatever issues and comments
the Claimant deems pertinent. The Committee shall re-examine all facts related
to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days of the Claimant’s written
request for review, unless special circumstances (such as a hearing) would make
the rendering of a decision within the 60-day period not feasible, but in no
event shall the Committee render a decision regarding the denial of a claim for
benefits later than 120 days after its receipt of a request for review. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
date the extension period commences.

6.4Designation of Beneficiaries. Each Participant shall designate in a writing
prescribed by the Committee a Beneficiary(ies) and contingent Beneficiary(ies)
to whom benefits due hereunder shall be paid. If any Participant fails to
designate a Beneficiary or if the designated Beneficiary predeceases the
Participant, benefits due hereunder at that Participant’s death shall be paid to
his or her contingent Beneficiary or, if none, to the deceased Participant’s
surviving spouse, if any, and if none, to the Participant’s children, per
stirpes, and if none, to Participant’s parents, if surviving and, if not, to the
deceased Participant’s estate. A Participant may change a Beneficiary
designation in writing in accordance with the above procedures at any time prior
to his death.

VII.MISCELLANEOUS

7.1Non-assignment of Interest. No right to or interest in any payment or benefit
to a Participant shall be assignable by such Participant except by will or the
laws of descent and distribution. No right, benefit or interest of a Participant
hereunder shall be subject to anticipation, alienation, sale, assignment,
encumbrance, charge, pledge, hypothecation or set-off in respect of any claim,
debt or obligation, or to execution, attachment, levy or similar process, or
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall, to the full
extent permitted by law, be null, void and of no effect; provided, however, that
this provision shall not preclude a Participant from designating one or more
Beneficiaries to receive any amount that may be payable to such Participant
under the Plan after his death and shall not preclude the legal representatives
of the Participant’s estate from assigning any right hereunder to the person or
persons entitled thereto under his will, or, in the case of intestacy, to the
person or persons entitled thereto under the laws of intestacy applicable to his
estate.

7.2Successors. This Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns and the Participants and their heirs,
executors, administrators, and duly appointed legal representatives.



12

--------------------------------------------------------------------------------

 

 



﻿

7.3Amendment and Termination. The Company may at any time modify or terminate
this Plan by an amendment pursuant to an action that is approved by the Company,
as evidenced in a writing that is executed by an appropriate officer or the
Committee. Prior to the occurrence of a Change in Control, the Company may
terminate the Plan and thereupon distribute all vested benefits accrued
hereunder, and no further Contributions to the Plan or credits to the Accounts
will be permitted. Upon any other Plan termination, no further Contributions to
the Plan will be permitted, and distributions will be made in accordance with
the distribution elections that were made by Participants in accordance with the
terms of the Plan prior to its termination; provided, however, that no
distributions may be postponed by a Participant after Plan termination.
  Notwithstanding the foregoing, the Company may terminate the Plan as permitted
under section 409A of the Code and distribute the value of the Participants’
Accounts to Participants in the manner and at the time determined by the
Company, in its sole discretion, as permitted by section 409A of the Code.

7.4Taxes. All payments made hereunder shall be subject to all taxes required to
be withheld under applicable laws and regulations of any governmental
authorities in effect at the time of such payments.

7.5Controlling Law. Except to the extent superseded by federal law, the internal
laws of the State of Delaware shall be controlling in all matters relating to
the Plan, including construction and performance hereof.

﻿

﻿

[Remainder of Page Intentionally Left Blank]



13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  LifePoint Health, Inc. has caused this instrument to be
executed by its duly authorized officer effective as of the date first written
above.

﻿

LIFEPOINT HEALTH, INC.

﻿

By: /s/ John P. Bumpus

Title: Executive Vice President and

Chief  Administrative Officer

﻿



14

--------------------------------------------------------------------------------